Citation Nr: 0712204	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-32 752	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for the residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for the 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  Hearing loss is not at a level of severity to warrant a 
compensable schedular evaluation.

2.  The veteran's residuals of right wrist fracture do not 
include ankylosis. 

3.  The veteran's left wrist disability is not productive of 
limitation of motion of dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm. 


CONCLUSION OF LAW

1.  The criteria for a compensable rating for the veteran's 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 
Diagnostic Code 6100 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a right wrist have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2006).

3.  The criteria for a compensable evaluation for residuals 
of a left wrist fracture have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in July 2003, prior to the 
initial decision on the claims in April 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the July 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims for increased ratings.  Specifically, 
the RO stated that the evidence must show that his service-
connected disabilities had increased in severity.  

The notice letter described the information and evidence that 
VA would seek to provide including relevant records from any 
federal agency such as medical records from the military, 
records from VA hospitals, or records from the Social 
Security Administration.  Additionally, the letter noted that 
VA would make requests for relevant records not held by a 
federal agency, to include records from state and local 
governments, private medical care providers, or current or 
former employers.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide additional medical records that would 
support his claims and a VA Form 21-4142 was enclosed for VA 
to request any records on his behalf.

Finally, the "fourth element" was also satisfied.  The letter 
asked the veteran to send VA any additional information or 
evidence within 30 days of the letter.  Further, the RO has 
informed the veteran in the rating decision and SOC of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal before the April 2004 RO decision.  However, he was 
provided with notice of the information necessary to 
establish higher ratings for his disabilities and was 
informed that his prior effective dates had not changed in 
the rating decision and accompanying letter and the SOC.  
Despite the inadequate notice provided to the veteran on the 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to increased ratings for 
bilateral hearing loss, the residuals of a right wrist 
fracture, or the residuals of a left wrist fracture, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.

The Board notes that the veteran and his representative have 
argued specifically in the March 2007 brief that the testing 
methods used by VA to determine hearing loss evaluations are 
inadequate; and hence, VA has failed in its duty to assist.  
However, the testing was conducted in compliance with the VA 
Rating Schedule.  The Board is bound by the applicable 
regulations pertaining to VA which includes the Rating 
Schedule.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2006).  As such, the Board finds that the examination 
was adequate, and that additional development by way of 
another examination would be redundant and unnecessary.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In July 2003, the veteran 
underwent a VA joints examination and in September 2003, he 
underwent a VA audiological examination.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


I.  Bilateral hearing loss

For historical purposes, it is noted that service connection 
was established for hearing loss by the RO in March 1971, 
based on a review of the veteran's service medical records 
which indicate that he received treatment for otitis media in 
December 1967, as well as the review of a contemporaneous VA 
medical examination.  While a 10 percent evaluation was 
initially assigned for this disability, effective in January 
1970, this was reduced to a noncompensable evaluation by the 
RO in October 1975, effective in January 1976.  In March 
2003, the veteran filed a claim for an increased evaluation 
for his bilateral hearing loss.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

The veteran was afforded a VA audiological examination in 
September 2003 during which he indicated that the situations 
of greatest difficulty included understanding what is being 
said when background noise is present and/or when he is in 
group situations.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
50
70
80
LEFT
30
20
35
50

The veteran's average pure tone threshold was 65 decibels in 
his right ear and 33.75 decibels in his left ear.  The 
veteran had moderate to severe mixed hearing loss in his 
right ear and normal hearing sensitivity at 500 Hz, sloping 
to mild sensorineural hearing loss at 1000 Hz, rising to 
normal hearing sensitivity at 2000 Hz, sloping to mild 
sensorineural hearing loss at 3000 Hz, and progressing to a 
moderate sensorineural hearing loss at 4000 Hz in his left 
ear.  Speech audiometry revealed speech recognition ability 
of 80 percent in the right ear and of 100 percent in the left 
ear.  The examiner noted that speech recognition ability was 
slightly impaired for the right ear and was normal for the 
left ear.  

On a VA audiological evaluation in April 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
35
60
70
LEFT
25
15
30
45

The veteran's average pure tone threshold was 55 decibels in 
his right ear and 28.75 decibels in his left ear.  The 
veteran was found to have moderately-severe, rising to mild, 
sloping to severe, rising to severe, rising to moderately-
severe hearing loss in his right ear and mild to moderately-
severe hearing loss in his left ear.  However, a controlled 
speech discrimination test was not taken in April 2004 and 
the examiner did not certify that the use of the speech 
discrimination test was not appropriate as indicated by the 
provisions of 38 C.F.R. § 4.85(a) and (c).  Therefore, 
without both a controlled speech discrimination test and a 
puretone audiometry test, the April 2004 VA audiological 
evaluation is of little value for rating purposes.  38 C.F.R. 
§ 4.85.  

In considering the evidence of record, the Board concludes 
that the veteran is not entitled to a compensable evaluation 
for his bilateral hearing loss.  The results of the September 
2003 VA examination correspond to Level IV hearing for the 
right ear and to Level I hearing for the left ear.  When 
those values are applied to Table VII, it is apparent that 
the currently assigned 0 percent disability evaluation for 
the veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on either 
the September 2003 or the April 2004 examinations.  
Furthermore, the application of 38 C.F.R. § 4.86 would not 
yield a higher evaluation.  Thus, the Board finds that the 
current noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation at this time.

The Board notes that in the Form 9, received by VA in 
September 2004, the veteran contended that his hearing was 
worse in cold weather, his right ear was worse due to 
infections, and he had difficulty hearing the television, 
radio, and in a workplace setting and at social gatherings.  
He added that his new hearing aids worked well except when it 
was really loud.  However, the Board notes that when 
evaluating hearing loss under 38 C.F.R. § 4.85, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann, 3 Vet. 
App. at 349 (1992).  Further, in the March 2007 brief, the 
veteran's representative argued that the veteran should 
receive an extraschedular evaluation because the VA 
audiological examination failed to take into consideration 
his ability to function under the conditions of his daily 
life.  As previously noted, the audiological examinations 
were administered pursuant to 38 C.F.R. § 4.85 and the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992), 38 C.F.R. §§ 4.85, 19.5.  Additionally, the 
provisions of 38 C.F.R. § 3.321(b)(1) have been considered.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there has been no showing that the veteran's service-
connected bilateral hearing loss has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


II.  Residuals of a right wrist fracture

Service connection was established for the residuals of a 
right wrist fracture by the RO in an October 1970 decision 
based on a review of the veteran's service medical records 
which showed, among other things, that he fractured his right 
navicular bone in March 1968.  Based on the report of a 
contemporaneous VA examination, a 10 percent evaluation was 
assigned for the disability.  The veteran filed a claim for 
an increase in this evaluation in March 2003.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  The July 2003 VA examiner stated that the 
veteran is right-handed and his wrist disability is on the 
same side, he is entitled to ratings pertinent to the 
dominant (major) side.

The veteran is currently assigned a 10 percent disability 
evaluation for his residuals of a right wrist fracture 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under 
that diagnostic code, a 10 percent rating is assigned for the 
major or minor wrist when dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  There is no higher evaluation under this particular 
diagnostic code.  In order to warrant a rating greater than 
10 percent, the evidence must show ankylosis of the wrist.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under Diagnostic 
Code 5214, a 30 percent rating is assigned for the major 
wrist when there is favorable ankylosis of the major wrist in 
20 degree to 30 degree dorsiflexion.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for the 
residuals of a right wrist fracture.  The medical evidence of 
record does not show the veteran to have favorable ankylosis 
of the major wrist in 20 degree to 30 degree dorsiflexion.  
In fact, the July 2003 examiner did not find ankylosis at 
all.  The examiner indicated that the veteran had right wrist 
palmar flexion to 60 degrees, extension to 40 degrees that 
was unable to move beyond 45 degrees, radial deviation to 15 
degrees with pain at the end of motion, and ulnar deviation 
to 20 degrees.  In this regard, the Board notes that a normal 
range of the wrist is dorsiflexion (extension) to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  However, in the absence of a finding of ankylosis, 
there is no basis for the assignment of a higher rating.  
Accordingly, the veteran is not entitled to a higher rating.  

In reaching this decision, the Board has specifically 
considered the functional loss as reported by the veteran and 
addressed by the VA examiner.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, 8 Vet. App. 202.  However, an increased 
evaluation for the veteran's residuals of the right wrist 
fracture is not warranted on the basis of functional loss in 
this case, as the veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent rating, and 
no higher.  Although on the September 2004 Form 9 the veteran 
complained of numbness, limited flexibility, and tingling and 
reported right wrist pain, weakness, periodic stiffness, 
instability, fatigability, and decreased grip to the July 
2003 examiner, the examiner found no objective indications of 
instability, weakness, edema, effusion, redness, heat, 
abnormal movement or guarding of movement.  Additionally, the 
sensory and motor examination was normal and there was normal 
muscle strength but veteran reported right little finger pain 
with resistance testing.  And, it is noted that when a 
veteran is assigned the maximum disability evaluation under a 
limitation of motion diagnostic code, as in this case, pain 
cannot be the basis for a further increase.  Spencer v. West, 
13 Vet. App. 376, 382 (2000).  Indeed, the April 2004 rating 
decision specifically discussed the veteran's right wrist 
pain in its continuation of the 10 percent disability 
evaluation under Diagnostic Code 5215.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's service-connected 
residuals of a right wrist fracture.

Finally, the July 2003 right wrist x-ray revealed sclerotic 
changes with narrowing of the radiocarpal joint space, with 
dorisflexion functional residuals, and the examiner commented 
that there were no obvious signs of inflammatory arthritis, 
but he could not exclude old trauma possibly to the carpal 
navicular.  However, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved, in this case, 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  Therefore, any arthritic 
findings are already accounted for in the 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5215.  



III.  Residuals of a left wrist fracture

Service connection was also established for the residuals of 
a left wrist fracture by the RO in the October 1970 decision 
based on a review of the veteran's service medical records 
which showed that he also fractured his left navicular bone, 
in September 1967.  Based on the report of a contemporaneous 
VA examination, a noncompensable evaluation was assigned for 
the disability.  The veteran filed a claim for compensable 
evaluation for this disability in March 2003.

The veteran is currently assigned a noncompensable (0 
percent) disability evaluation for his residuals of a left 
wrist fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5215 do not list the criteria for a noncompensable rating.  
Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  A compensable (10 percent 
rating) is assigned for the major or minor wrist when 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for the 
residuals of a left wrist fracture.  The medical evidence of 
record does not show dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm of the minor 
left wrist.  In fact, the July 2003 examiner indicated that 
the veteran had left wrist palmar flexion to 60 degrees, 
extension to 70 degrees with pain at the end of motion, 
radial deviation to 35 degrees with pain at the end of 
motion, and ulnar deviation to 50 degrees.  As previously 
noted, the normal range of the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  See 38 C.F.R. § 4.71, Plate I.  As such, the 
veteran has not been shown to have met the rating criteria 
for a compensable rating under Diagnostic Code 5215.

In reaching this decision, the Board has specifically 
considered the functional loss as reported by the veteran and 
addressed by the VA examiner.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, 8 Vet. App. 202.  However, an increased 
evaluation for the veteran's residuals of the left wrist 
fracture is not warranted on the basis of functional loss in 
this case, as the veteran's symptoms are supported by 
pathology consistent with the assigned 0 percent rating, and 
no higher.  Although the veteran complained of constant pain 
in his left wrist that radiates up his left arm, weakness, 
periodic stiffness, instability, fatigability, occasional 
swelling, and decreased grip, the July 2003 examiner found no 
edema, effusion, instability, ankylosis, weakness, redness, 
heat, or abnormal movement or guarding of movement.  The 
Board finds it significant that although the examiner noted 
that the veteran withdrew from palpation of medial left 
wrist, had pain in the left thumb with resistance testing, 
and minimal loss of sensation on tips of fingers was found in 
an otherwise normal left motor examination, he concluded that 
there were no effects on the veteran's occupation and daily 
activities.  The Board notes that ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
After considering the July 2003 examiner's findings and 
noting that the limitation of motion findings are well 
outside the criteria for a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, the Board finds that a 
compensable rating is not warranted under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 either.  DeLuca, 8 Vet. App. 
202.  Further, the July 2003 x-rays were negative for 
degenerative changes of the left wrist, rendering the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
inapplicable as well.  




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to an increased rating for the residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to compensable rating for the residuals of a left 
wrist fracture is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


